DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2021 has been entered.

Status of Claims
Claims 1-16, 20, 22, 27, 29, 34, and 36 have been cancelled, and Claims 38-40 have been added; therefore, Claims 17-19, 21, 23-26, 28, 30-33, 35, and 37-40 are currently pending and have been examined.

Allowable Subject Matter
Claims 17-19, 21, 23-26, 28, 30-33, 35, and 37-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
All previous rejections are withdrawn due to Applicant’s amendments and arguments.
The present invention is directed to providing a service to a third-party system or a third-party apparatus, the service configured for identifying mobile devices utilized by particular categories of consumers and transmitting electronic messages to the mobile devices. Each independent claim “providing a graphical user interface (GUI) configured for receiving category input and at least one restriction from the third-party system or the third-party apparatus, the category input defining (1) a particular category of user profiles to which to direct an electronic message, and (2a) one or more characteristics and (2b) associated criteria of each of the one or more characteristics required for classification to the particular category of user profiles, the at least one restriction comprising a maximum number of user profiles in the particular category of user profiles; receiving the category input from the third-party system or the third-party apparatus, the category input defining the particular category of user profiles to which to direct the electronic message, and the one or more characteristics and the associated criteria of each of the one or more characteristics required for classification to the particular category of user profiles; receiving the at least one restriction from the third-party system or the third-party apparatus;  Amdt. dated March 4, 2021Attorney Docket No.: 058407/518119Reply to Office Action of February 11, 2021 receiving a plurality of Global Positioning System (GPS) device locations from the at least one mobile communication device; comparing the plurality of GPS device locations to a known fixed position to determine an assumed location of the at least one mobile communication device; identifying a user profile associated with the at least one mobile communications device, the user profile comprising user trait data and user activity history data; determining that the assumed location of the at least one mobile communication device meets a pre-defined condition; determining that the user profile associated with the at least one mobile communication device is classified to the particular category of user profiles, wherein the determination comprises determining, via at least one or more classification techniques including bayesian decision theory, vector quantizers, and neural network algorithms, that each of the one or more characteristics accessed from user trait data of the user profile associated with the at least one mobile communication device meets the associated criteria defined by the category input as required for classification to the particular category of user profiles; and upon determination that the user profile associated with the at least one mobile communication device is classified to the particular category of user profiles, causing transmission of the electronic message.”  The closest prior art, Roberts et al. (US 2005/0228719 A1) and Kernahan (US 2002/0128903 A1) disclose(s) 
Furthermore, the independent claims are considered by the Examiner to be "significantly more" than an abstract idea.  Independent claims 17, 24, and 31 include specific limitations for providing a service to a third-party system or a third-party apparatus, the service configured for identifying mobile devices utilized by particular categories of consumers and transmitting electronic messages to the mobile devices, that are not well-understood, routine, nor conventional in the field; are integrated into a practical application; add unconventional steps that confine the claim to a particular useful application; and/or the claims require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Ouellette whose telephone number is (571) 272-6807.  The examiner can normally be reached on Monday through Thursday, 8am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 28, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629